IN
THE COURT OF CRIMINAL APPEALS
                                   OF TEXAS
 
                                                                              
                                                             NO.
WR-63,522-01

 
 
                                               EX
PARTE MARK SAM ARTHUR
 
                                                                              

                  ON APPLICATION
FOR WRIT OF HABEAS CORPUS IN CAUSE
                        NO.
763189A IN THE 180TH JUDICIAL DISTRICT COURT
                                                             HARRIS
COUNTY

 
 
Per
Curiam.  
 
 
                                                                     O
R D E R
 
This is a post conviction application
for writ of habeas corpus filed pursuant to the provisions of Texas Code of
Criminal Procedure article 11.071.




On December 17, 1997, a jury
convicted applicant of the offense of capital murder.  The jury answered the special issues
submitted pursuant to Texas Code of Criminal Procedure article 37.071, and the
trial court, accordingly, set punishment at death.  This Court affirmed applicant=s conviction and sentence on direct
appeal.  Arthur v. State, No.
73,045 (Tex. Crim. App. delivered Mar. 15, 2000)(not designated for
publication).
Applicant presents three allegations
in his application in which he challenges the validity of his conviction and
resulting sentence.  Although an
evidentiary hearing was not held, the trial judge entered findings of fact and
conclusions of law.  The trial court
recommended that relief be denied on applicant=s first allegation and that his
second and third allegations be dismissed as moot.
This Court has reviewed the record
with respect to the allegations made by applicant.  We adopt the trial judge=s findings and conclusions.  Based upon the trial court=s findings and conclusions and our
own review, the relief sought on allegation one is denied and allegations two
and three are dismissed as moot.
IT IS SO ORDERED THIS THE 14TH
DAY OF DECEMBER, 2005.
 
Do Not Publish